DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 7/12/2022, by adding the limitation “wherein the terminal includes an array antenna including an aperture and a processor to calculate antenna patterns of the array antenna, the antenna patterns including dividing the aperture of the terminal to correspondingly orient each of the aperture divisions toward each of the plurality of the relay stations when receiving the control frame from each of the plurality of the relay stations using a same timeslot, and orienting the aperture toward one of the plurality of relay stations at a time when receiving the data frame from each of the plurality of the relay stations using different timeslots” to independent claim 3 overcome the rejections set forth in the Final Office Action dated 4/14/2022. Accordingly, the aforementioned rejection has been withdrawn.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment fixes a minor typographical issue and it does not change the scope of the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 [Begin Audit]
IN THE CLAIMS:
Claim 3 and 7 have been amended as follows:

3. (Currently Amended) A communication system comprising: 
a terminal, and a relay station comprising first processing circuitry to transmit, to the terminal, a control frame in a timeslot that is shared with another relay station that transmits another control frame to the terminal in the shared timeslot, and a data frame in a timeslot that is not shared with the another relay station, 
wherein the terminal includes an array antenna including an aperture and a processor to calculate antenna patterns of the array antenna, the antenna patterns including dividing the aperture of the array antenna to correspondingly orient each of the aperture divisions toward each of the plurality of the relay stations when receiving the control frame from each of the plurality of the relay stations using a same timeslot, and orienting the aperture toward one of the plurality of relay stations at a time when receiving the data frame from each of the plurality of the relay stations using different timeslots.
7. (Currently Amended) The communication system according to claim 3, wherein the plurality of relay stations transmits a signal to the terminal including a control frame and a data frame, 
 [End Audit]


Allowable Subject Matter
Claims 3-7 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Okuda (US 2009/0219854) a relay station (see e.g., FIG. 7, 8, 22, Par. 65, “Radio Base station”, “the radio resource is allocated to the relay stations RS and the subordinate radio terminals MS such that the respective transmission areas (frequency channel, transmission timing) do not overlap. However even if a plurality of relay stations RS exist under the radio base station BS, and each relay station RS is disposed at a location where mutual interference does not occur”. Par. 25, “a relay station which relays data between a subordinate radio terminal and a radio base station”. Alternatively, note that the base station can be interpreted as a relay station because it receives communication from network and relays to a terminal or it receives communication from the network and relays it to a relay station as shown in figure 23 and 8), comprising first processing circuitry (Fig. 7, “Control message generation unit”. Par. 25, 109, “control unit”, “control message generation unit 36”), to transmit to a terminal, a control frame in a timeslot that is shared with another relay station (FIG. 24-26, Par. 12, “FIG. 26 depicts an allocation example of a downlink burst by DL-MAP IE. Each burst is specified by a "Symbol Offset" or the like of the DL-MAP IE”. Note that FIG. 26 is an example of a downlink shared channel that is divided into DL BURST #1 to DL BURST #5 where each Burst can be used for a different relay device. Further note that the Par. 186 describes “the transmission area is shared by different transmission devices, but the transmission area to be shared need not be exactly the same. For example, the transmission areas may partially overlap in time, or the transmission sub-channels to be used may partially overlap”. Thus, the transmission channel can be shared with another relay station. Further, note that a slot is an example of a transmission channel, therefore, the control slot can be shared in the same format).
Another close prior art, Kim (US 2006/0193351) discloses the feature of a data frame in a timeslot that not being shared with another relay station (Par. 107, “unicast data transmitted from the serving base station through any remaining slots”, note that unicast data is data specifically designated for a particular terminal not to be shared with other terminals. Further, note that the unicast data is transmitted in slot that is available. Thus, the data frame would be transmitted in a slot without being shared with another device).
However,  the prior art does not disclose or fairly suggest that: "a relay station comprising first processing circuitry to transmit, to the terminal, a control frame in a timeslot that is shared with another relay station that transmits another control frame to the terminal in the shared timeslot, and a data frame in a timeslot that is not shared with the another relay station, wherein the terminal includes an array antenna including an aperture and a processor to calculate antenna patterns of the array antenna, the antenna patterns including dividing the aperture of the array antenna to correspondingly orient each of the aperture divisions toward each of the plurality of the relay stations when receiving the control frame from each of the plurality of the relay stations using a same timeslot, and orienting the aperture toward one of the plurality of relay stations at a time when receiving the data frame from each of the plurality of the relay stations using different timeslots”, as claimed in independent claim 3.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644